MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	15	
Docket:	   Oxf-16-82	
Argued:	   November	9,	2016	
Decided:	  January	19,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 GLORIA	CARIGNAN	
                                          	
                                         v.	
                                          	
                                 PAUL	R.	DUMAS	JR.	
	
	
JABAR,	J.	

      [¶1]	 	 Paul	 R.	 Dumas	 Jr.	 appeals	 from	 a	 judgment	 of	 the	 Superior	 Court	

(Oxford	 County,	 Clifford,	 J.)	 granting	 summary	 judgment	 in	 favor	 of	 Gloria	

Carignan	 and	 denying	 Dumas’s	 motion	 for	 summary	 judgment.	 	 Dumas	

contends	that	the	court	erred	by	interpreting	a	provision	of	the	Paper	Streets	

Act,	23	M.R.S.	§	3031	(2016),	to	apply	retrospectively.		We	agree,	and	therefore	

vacate	 the	 court’s	 entry	 of	 summary	 judgment	 for	 Carignan	 and	 its	 denial	 of	

summary	judgment	for	Dumas,	and	remand	for	further	proceedings.	

                                   I.		BACKGROUND	

      [¶2]		The	summary	judgment	record	contains	the	following	facts.		Brady	v.	

Cumberland	 Cty.,	 2015	 ME	 143,	 ¶	 2,	 126	 A.3d	 1145.	 	 Gloria	 Carignan	 owns	

unencumbered	 title	 to	 real	 estate	 located	 at	 3	 Holyoke	 Avenue	 in	 Rumford,	
2	

Maine	(the	“Carignan	Parcel”).		Her	property	is	described	in	a	deed	from	John	F.	

Hargreaves	to	Gloria	F.	Hargreaves	dated	September	15,	2010,	and	recorded	in	

the	Oxford	County	Registry	of	Deeds.		The	Carignan	Parcel	is	further	described	

in	a	deed	to	John	F	Hargreaves	and	Gloria	F.	Hargreaves	by	Robert	F.	Perry	and	

Rita	 N.	 Perry	 dated	 January	 26,	 1979,	 also	 recorded	 in	 the	 Oxford	 County	

Registry	of	Deeds.		The	Carignan	Parcel	was	originally	granted	to	the	Perrys	by	

deed	of	Rumford	Falls	Power	Company	(RFPC)	recorded	on	February	23,	1973.		

It	 is	 delineated	 as	 lots	 2153	 through	 2159	 on	 RFPC’s	 subdivision	 plan	 titled	

Ninth	 Addition	 and	 Revision	 of	 Part	 First	 Addition	 Rumford	 (the	 “Ninth	

Addition	Plan”),	dated	July	8,	1920,	and	recorded	on	August	4,	1920.			

      [¶3]		Paul	R.	Dumas	Jr.	owns	property	described	in	two	separate	deeds:	

one	 (the	 “Casco	 Bank	 Parcel”)	 dated	 January	 22,	 1976,	 and	 recorded	 in	 the	

Oxford	County	Registry	of	Deeds;	and	another	(the	“Rumford	Paper	Company	

Parcel”)	 dated	 July	 18,	 2014,	 also	 recorded	 in	 Oxford	 County.	 	 The	 Rumford	

Paper	 Company	 Parcel	 is	 delineated	 on	 the	 Ninth	 Addition	 Plan,	 and	 is	

contiguous	to	the	Casco	Bank	Parcel,	which	is	delineated	on	a	subdivision	plan	

titled	Fourth	Addition	to	Rumford	Falls,	dated	August	10,	1906,	and	recorded	

September	 19,	 1906.	 	 Together,	 Dumas’s	 property	 (collectively	 the	 “Dumas	
                                                                                        3	

Parcel”)	includes	plots	2160	through	2176	and	the	southern	portion	of	2177	as	

shown	on	the	Ninth	Addition	Plan.			




                                                                                             		

      [¶4]	 	 The	 Carignan	 Parcel	 is	 bordered	 on	 the	 west	 by	 Willow	 Street,	 a	

paper	street	depicted	on	the	Ninth	Addition	Plan.		Dumas’s	lots	2172	through	

2177	are	bordered	by	Willow	Street	on	the	east,	and	his	lots	2160	through	2164	

are	 bordered	 by	 Willow	 Street	 on	 the	 west.	 	 A	 portion	 of	 Willow	 Street	 runs	
4	

directly	between	part	of	the	Carignan	Parcel	and	part	of	the	Dumas	Parcel.		Two	

other	paper	streets,	Vine	Street	and	Salem	Street,	abut	the	Dumas	Parcel	but	

are	not	at	issue	here.	

         [¶5]		Willow	Street	was	never	formally	accepted	by	the	Town	of	Rumford,	

and	neither	party	alleges	any	private	or	public	use	of	the	road	until	the	1970s,	

when	Dumas	asserts	that	a	portion	of	Willow	Street	was	maintained	for	logging	

purposes.1			

         [¶6]		Rumford	Paper	Company	is	the	successor-in-interest	to	RFPC.		In	

conveying	the	Carignan	Parcel	to	the	Perrys	in	1973,	RFPC	expressly	reserved	

         [f]orever,	to	and	for	itself,	its	successors	and	assigns	.	.	.	rights	to	
         authorize	 and	 consent	 to	 the	 authorization,	 construction,	 and	
         maintenance	 through	 any	 and	 all	 the	 streets,	 avenues,	 parks,	
         reserved	 and	 other	 open	 places	 shown	 on	 the	 [Ninth	 Addition	
         Plan],	of	surface	railways	to	be	propelled	by	horses,	electricity	or	
         steam;	or	other	power,	or	sewers,	water	pipes,	gas	pipes,	electric	


     1		Carignan	denied	Dumas’s	statement	of	material	fact	that	the	road	was	used	for	logging	during	

the	1970s	and	1980s,	and	asserted	that	the	affidavits	of	Rachel	Meisner	and	Brian	Milligan,	submitted	
in	support	of	Dumas’s	statements	of	material	facts,	“failed	to	set	out	qualifying	foundation.”		While	a	
conclusory	 and	 unsupported	 assertion	 of	 personal	 knowledge	 in	 an	 affidavit	 is	 insufficient	 to	
establish	the	admissibility	of	business	records	pursuant	to	M.R.	Civ.	P.	56(e),	see	Beneficial	Me.	Inc.	v.	
Carter,	2011	ME	77,	¶¶	15-16,	25	A.3d	96,	firsthand	personal	knowledge	of	the	fact	asserted	satisfies	
the	requirements	of	the	rule,	Cote	v.	Cote,	2016	ME	94,	¶	20,	143	A.3d	117.		Because	both	Meisner	and	
Milligan	asserted	firsthand	knowledge	of	the	use	of	Willow	Street	during	the	1970s	and	1980s	based	
on	personal	experience	and	observation,	and	Carignan	disputes	only	the	evidentiary	foundation	for	
their	affidavits,	their	affidavits	and	the	facts	contained	therein	are	properly	considered	as	part	of	the	
summary	judgment	record	here.	

   Dumas,	by	contrast,	admitted	Carignan’s	statement	of	material	fact	that	“[a]t	no	time	was	there	
use	 or	 construction	 of	 the	 easterly	 side	 of	 Willow	 Street	 at	 any	 time	 meaningful	 to	 this	 cause	 of	
action.”		
                                                                                      5	

      wires,	both	overhead	and	underground,	and	all	other	matters	and	
      things	for	which	streets	are	customarily	used	.	.	.	.	
	
When	Rumford	Paper	Company	conveyed	the	Rumford	Paper	Company	Parcel	

to	Dumas,	it	expressly	included	in	its	conveyance	“all	of	the	fee	interest,	and	any	

other	interest	or	rights	of	the	Grantor	previously	reserved	or	otherwise	held	by	

Rumford	Falls	Power	Company	in	Willow	Street	.	.	.	as	shown	upon	[the	Ninth	

Addition	Plan].”			

      [¶7]		On	May	15,	1997,	the	Town	voted	pursuant	to	23	M.R.S.A.	§	3032	

(1997)	 to	 exempt	 from	 the	 time	 limitations	 of	 the	 Paper	 Streets	 Act	 certain	

paper	streets	in	Rumford,	but	did	not	include	Willow	Street.		Less	than	twenty	

years	 before	 this	 action	 was	 brought,	 Carignan	 constructed	 a	 garage	 that	

encroaches	upon	a	section	of	Willow	Street	adjacent	to	the	Carignan	Parcel.		She	

has	never	recorded	in	the	Oxford	County	Registry	of	Deeds,	and	never	given	to	

any	record	owner,	any	notice	of	claim	to	Willow	Street.			

      [¶8]	 	 On	 November	 8,	 2013,	 Carignan	 filed	 a	 complaint	 against	 Dumas	

and	 Robert	 Richard,	 an	 alleged	 contractor	 for	 Dumas,	 asserting	 six	 causes	 of	

action	related	to	Richard’s	use	of	Willow	Street	to	access	the	Dumas	Parcel.		In	

response,	Dumas	asserted	affirmative	defenses	and	counterclaimed,	pursuant	

to	 the	 Paper	 Streets	 Act,	 P.L.	 1987,	 ch.	 385	 (effective	 September	 29,	 1987)	

(codified	 at	 23	 M.R.S.	 §§	 3027,	 3031-3035	 (2016);	 33	 M.R.S.	 §§	 460,	
6	

469-A	(2016))	seeking	a	declaratory	judgment	that	Carignan	has	no	legal	rights	

to	 any	 portion	 of	 Willow	 Street,	 that	 Dumas	 has	 an	 easement	 to	 use	 Willow	

Street	 to	 access	 his	 property,	 and	 that	 a	 public	 easement	 exists	 over	 Willow	

Street.		

         [¶9]		Carignan	stipulated	to	a	partial	dismissal	of	her	claim,	and	amended	

her	 complaint	 to	 seek	 declaratory	 judgment,	 naming	 Dumas,	 RFPC,	 and	 New	

Page	Corporation	as	defendants.		RFPC	and	New	Page	Corporation	were	later	

dismissed	 from	 the	 action,	 leaving	 only	 Carignan	 and	 Dumas	 as	 parties.	 	 In	

January	2015,	Carignan	and	Dumas	filed	cross-motions	for	summary	judgment	

as	to	Carignan’s	claim	and	Dumas’s	counterclaim	for	declaratory	judgment.			

         [¶10]	 	 On	 May	 4,	 2015,	 following	 a	 hearing	 on	 the	 cross-motions,	 the	

Superior	Court	(Oxford	County,	Clifford,	J.)	entered	an	order	granting	summary	

judgment	for	Carignan	and	denying	summary	judgment	for	Dumas.		The	court	

concluded	that	pursuant	to	33	M.R.S.	§	469-A	(2016),	addressing	reservation	of	

title	    to	   proposed,	     unaccepted	      ways,	    Carignan,	    through	     her	

predecessors-in-title,	acquired	title	to	the	centerline	of	that	portion	of	Willow	

Street	abutting	her	property.		Next,	addressing	the	issue	of	public	and	private	

easements	in	Willow	Street,	the	court	relied	upon	our	holding	in	Tisdale	v.	Buch,	

2013	ME	95,	81	A.3d	377,	to	conclude	that	23	M.R.S.	§§	3031(1)	and	(2)	(2016),	
                                                                                      7	

which	 address	 public	 and	 private	 rights	 in	 proposed,	 unaccepted	 ways	

recorded	 in	 subdivision	 plans,	 apply	 to	 subdivision	 plans	 recorded	 before	

September	29,	1987.		The	court	found	that	because	the	Town	never	accepted	

Willow	Street,	any	public	or	private	rights	to	its	use	expired	no	later	than	1940	

pursuant	to	those	provisions.		Additionally,	the	court	concluded	that	Carignan	

was	 not	 required	 to	 file	 notice	 of	 her	 rights	 to	 Willow	 Street	 pursuant	 to	

23	 M.R.S.	 §	 3033	 (2016)	 because	 public	 rights	 to	 the	 street	 had	 already	

terminated.		Finally,	the	court	denied	Dumas’s	nuisance	counterclaims	because	

he	had	failed	to	allege	properly	supported	material	facts	that	he	has	rights	in	

Willow	Street	that	are	burdened	by	Carignan’s	encroaching	garage.			

      [¶11]		Dumas	filed	a	motion	for	reconsideration	on	May	18,	2015,	which	

the	 court	 denied	 on	 July	 29,	 2015,	 and	 was	 entered	 on	 the	 docket	 on	

February	12,	2016.		On	February	24,	2016,	Dumas	timely	filed	notice	of	appeal.		

M.R.	App.	P.	2(b)(3).	
8	

                                              II.		DISCUSSION	

A.	      Issue	on	Appeal	

         [¶12]		Dumas	argues	on	appeal	that	when	read	together	with	23	M.R.S.	

§	 3032	 (2016),2	 23	 M.R.S	 §	 3031	 (2016)3	 cannot	 reasonably	 be	 applied	 to	

subdivision	plans	recorded	prior	to	September	29,	1987,	because	section	3031	


     2		Title	23	M.R.S.	§	3032	provides,	in	part:	


         1-A.	 	 Deemed	 vacation.	 	 A	 proposed,	 unaccepted	 way	 or	 portion	 of	 a	 proposed,	
         unaccepted	way	laid	out	on	a	subdivision	plan	recorded	in	the	registry	of	deeds	prior	
         to	September	29,	1987	is	deemed	to	have	been	subject	to	an	order	of	vacation	under	
         section	 3027	 if,	 by	 the	 later	 of	 15	 years	 after	 the	 date	 of	 the	 recording	 of	 the	
         subdivision	plan	laying	out	the	way	or	portion	of	the	way	or	September	29,	1997,	both	
         of	the	following	conditions	have	been	met:	

             A.		The	way	or	portion	of	the	way	has	not	been	constructed	or	used	as	a	way;	and	

             B.		The	way	or	portion	of	the	way	has	not	been	accepted	as	a	town,	county	or	state	
             way	or	highway	or	as	a	public,	utility	or	recreational	easement.	
     3		Title	23	M.R.S.	§	3031	provides,	in	part:	


         1.		Public	rights.		From	the	date	of	recording	of	a	subdivision	plan	in	the	registry	of	
         deeds,	the	public	acquires	rights	of	incipient	dedication	to	public	use	of	the	ways	laid	
         out	 on	 the	 plan.	 	 If	 a	 proposed	 way	 laid	 out	 in	 the	 plan	 is	 not	 accepted	 by	 the	
         municipality	within	20	years	from	the	date	of	recording	of	the	plan,	the	public	rights	
         in	that	way	terminate.	

         2.	 	 Private	 rights.	 	 A	 person	 acquiring	 title	 to	 land	 shown	 on	 a	 subdivision	 plan	
         recorded	in	the	registry	of	deeds	acquires	a	private	right-of-way	over	the	ways	laid	
         out	in	the	plan.		If	a	proposed,	unaccepted	way	is	not	constructed	within	20	years	from	
         the	date	of	recording	of	the	plan,	and	if	the	private	rights	created	by	the	recording	of	
         the	plan	are	not	constructed	and	utilized	as	private	rights	within	that	20-year	period,	
         the	private	rights-of	way	in	that	way	terminate.	

         Unless	title	has	been	reserved	pursuant	to	Title	33,	section	469-A,	when	the	private	
         rights	established	by	this	subsection	are	terminated	as	provided	in	this	subsection	or	
         by	order	of	vacation	by	the	municipality,	the	title	of	the	fee	interest	in	the	proposed,	
         unaccepted	way	for	which	the	private	rights-of-way	have	terminated	passes	to	the	
         abutting	property	owners	to	the	centerline	of	the	way.		
                                                                                                        9	

cannot	be	applied	to	the	same	paper	streets	to	which	section	3032	expressly	

applies.4		According	to	Dumas,	applying	section	3031	to	pre-1987	subdivision	

plans	causes	the	nonsensical	result	that	in	certain	instances	public	and	private	

rights	 in	 proposed,	 unaccepted	 ways	 will	 be	 simultaneously	 preserved	

pursuant	to	sections	3032	and	3033	and	terminated	pursuant	to	section	3031.5		

Carignan	 counter-argues	 that	 section	 3031	 can	 be	 reconciled	 with	 sections	

3032	and	3033	because	section	3031	governs	public	and	private	rights	of	use,	

while	sections	3032	and	3033	govern	presumptions,	procedures,	and	remedies.			

B.	     Standard	of	Review	

        [¶13]	 	 Cross-motions	 for	 summary	 judgment	 are	 reviewed	 de	 novo	

pursuant	to	M.R.	Civ.	P.	56.		F.R.	Carroll,	Inc.	v.	TD	Bank,	N.A.,	2010	ME	115,	¶	8,	

8	A.3d	646.		We	will	“consider	both	the	evidence	and	any	reasonable	inferences	

that	 the	 evidence	 produces	 in	 the	 light	 most	 favorable	 to	 the	 party	 against	

whom	the	summary	judgment	has	been	granted	in	order	to	determine	if	there	




   4		Dumas	concedes	that	pursuant	to	33	M.R.S.	§	469-A	(2016)	Carignan	is	the	owner	in	fee	to	the	

centerline	of	the	portion	of	Willow	Street	that	abuts	her	lot.		He	argues	only	that	the	court	erred	in	its	
application	of	section	3031	to	plans	recorded	prior	to	September	29,	1987,	and	that	his	right	of	way	
over	Willow	Street	should	therefore	not	have	terminated.				
   5		Although	Dumas	raises	other	issues	on	appeal,	because	we	determine	that	the	court’s	analysis	

and	application	of	sections	3031	and	3032	of	the	Paper	Streets	Act	was	reversible	error,	as	was	the	
court’s	conclusion	that	Dumas	had	abandoned	any	easement	to	which	he	might	be	entitled,	we	do	not	
address	Dumas’s	other	contentions	here.			
10	

is	a	genuine	issue	of	material	fact.”		Grant	v.	Foster	Wheeler,	LLC,	2016	ME	85,	

¶	 12,	 140	 A.3d	 1242	 (quotation	 marks	 omitted).	 	 Summary	 judgment	 is	

properly	granted	if	there	are	no	genuine	issues	of	material	fact	and	the	moving	

party	is	entitled	to	judgment	as	a	matter	of	law.		Doe	v.	Williams,	2013	ME	24,	

¶	10,	61	A.3d	718;	M.R.	Civ.	P.	56(c).	

       [¶14]		We	review	de	novo	“the	trial	court’s	interpretation	and	application	

of	 the	 relevant	 statutes	 and	 legal	 concepts.”	 	 Remmes	 v.	 Mark	 Travel	 Corp.,	

2015	ME	63,	¶	19,	116	A.3d	466.		We	will	analyze	a	statute’s	plain	language	to	

effect	the	Legislature’s	intent,	and	will	“consider	the	provision	at	issue	in	the	

context	of	the	entire	relevant	statutory	scheme.”		Brooks	v.	Carson,	2012	ME	97,	

¶	19,	48	A.3d	224.			

C.	    Operation	of	the	Paper	Streets	Act	

	      [¶15]		The	Paper	Streets	Act	was	enacted	in	1987	to	“clarify	title	to	old,	

proposed,	unaccepted	streets	shown	on	subdivision	plans,	and	to	eliminate	the	

possibility	of	ancient	claims.”		Id.	¶	24	(citation	and	quotation	marks	omitted).		

The	 various	 sections	 of	 the	 Act	 must	 be	 read	 as	 complementary,	 Fournier	 v.	

Elliott,	2009	ME	25,	¶	21,	966	A.2d	410,	and	sections	3031	through	3034	“shall	

be	 liberally	 construed	 to	 affect	 the	 legislative	 purpose	 of”	 the	 Act.	 	 23	 M.R.S.	

§	3035	(2016).	
                                                                                     11	

      [¶16]	 	 Section	 3031	 of	 the	 Act	 grants	 the	 public	 rights	 of	 incipient	

dedication	to	ways	laid	out	in	a	recorded	subdivision	plan,	but	terminates	those	

rights	if	the	proposed	way	is	not	accepted	by	the	municipality	within	twenty	

years	from	the	date	of	recording.		23	M.R.S.	§	3031(1).		It	also	grants	a	private	

right	of	way	over	those	ways	to	parties	who	acquire	title	to	land	shown	on	the	

same	subdivision	plan	as	the	proposed	way,	and	terminates	those	private	rights	

if	 the	 way	 is	 not	 constructed	 within	 twenty	 years	 after	 recording	 and	 the	

private	 rights	 “are	 not	 constructed	 and	 utilized”	 within	 the	 same	 time.	 	 Id.	

§	3031(2).	

      [¶17]		Section	3032	provides	that	if,	within	the	later	of	fifteen	years	after	

recording	 or	 September	 29,	 1997,	 a	 municipality	 has	 not	 voted	 to	 accept	 a	

proposed	way	laid	out	in	a	subdivision	plan	recorded	prior	to	September	29,	

1987,	and	it	has	been	neither	constructed	nor	used	as	a	way,	then	the	way	is	

deemed	vacated	as	though	by	order	of	the	municipality	pursuant	to	23	M.R.S.	

§		3027	(2016).		23	M.R.S.	§	3032(1-A).		A	municipality	may	extend	the	deadline	

by	 filing	 notice.	 	 Id.	 §	 3032(2).	 	 Any	 person	 “claiming	 to	 own	 a	 proposed,	

unaccepted	way	.	.	.	deemed	vacated	under	section	3032”	must	record	notice	

and	bring	a	claim	pursuant	to	section	3033.		23	M.R.S.	§	3033	(2016).		
12	

D.	   Retroactive	Application	of	Section	3031	

	     [¶18]	 	 At	 issue	 here	 is	 whether	 section	 3031	 applies	 to	 pre-1987	

subdivision	plans.		Our	common	law	presumption	is	that	“absent	language	to	

the	 contrary,	 legislation	 affecting	 procedural	 or	 remedial	 rights	 should	 be	

applied	retroactively,	whereas	legislation	affecting	substantive	rights	should	be	

applied	 prospectively.”	 	 In	 re	 Guardianship	 of	 Jeremiah	 T.,	 2009	 ME	 74,	 ¶	 18,	

976	A.2d	955	(quotation	marks	omitted);	see	also	Greenvall	v.	Me.	Mut.	Fire	Ins.	

Co.,	2001	ME	180,	¶	7,	788	A.2d	165.		Similarly,	we	have	said	that	“all	statutes	

will	be	considered	to	have	a	prospective	operation	only,	unless	the	legislative	

intent	 to	 the	 contrary	 is	 clearly	 expressed	 or	 necessarily	 implied	 from	 the	

language	 used.”	 	 Coates	 v.	 Me.	 Emp’t	 Sec.	 Com.,	 406	 A.2d	 94,	 97	 (Me.	 1979)	

(quotation	 marks	 omitted);	 see	 also	 1	 M.R.S.	 §	 302	 (2016)	 (“Actions	 and	

proceedings	pending	at	the	time	of	the	passage,	amendment	or	repeal	of	an	Act	

or	ordinance	are	not	affected	thereby.”).		Therefore,	unless	the	plain	language	

of	the	statute,	or	some	other	reason,	requires	it,	we	will	not	interpret	section	

3031	to	apply	retroactively.	

      [¶19]		We	have	noted,	discussing	the	Act	as	a	whole,	that	it	was	“intended	

to	 apply	 retroactively.”	 	 Glidden	 v.	 Belden,	 684	 A.2d	 1306,	 1314	 (Me.	 1996)	

(noting	that	“the	law	was	intended	as	a	‘comprehensive	attempt	to	deal	with	a	
                                                                                     13	

variety	 of	 title	 and	 title	 marketability	 problems	 presented	 by	 old,	 proposed,	

unaccepted	streets	shown	on	subdivision	plans’”	(citing	L.D.	1776,	Statement	of	

Fact	 (113th	 Legis.	 1987))).	 	 By	 its	 plain	 language,	 section	 3032	 applies	

retroactively	 to	 proposed,	 unaccepted	 ways	 “laid	 out	 on	 a	 subdivision	 plan	

recorded	 in	 the	 registry	 of	 deeds	 prior	 to	 September	 29,	 1987.”	 	 23	 M.R.S.	

§	 3032(1-A).	 	 Similarly,	 the	 second	 paragraph	 of	 subsection	 3031(2)	 applies	

retroactively,	 because	 that	 paragraph	 references	 section	 469-A,	 which	

“pertains	to	conveyances	prior	to	1987.”		Fournier,	2009	ME	25,	¶	24,	966	A.2d	

410;	23	M.R.S.	§	469-A(1).	

      [¶20]		There	are,	however,	certain	provisions	of	the	Paper	Streets	Act	that	

we	 have	 held	 do	 not	 apply	 retroactively.	 	 For	 example,	 we	 have	 stated	 that	

subsection	3031(4)	applies	only	to	subdivisions	recorded	after	1987,	and	have	

never	explicitly	applied	subsection	3031(1)	or	the	first	paragraph	of	subsection	

3031(2)	to	pre-1987	subdivisions.		Id.	¶¶	2,	25-26.	

	     [¶21]		The	court	below	relied	upon	our	decision	in	Tisdale	to	conclude	

that	section	3031	as	a	whole	applies	to	pre-1987	subdivision	plans.		In	Tisdale,	

we	decided	that	plaintiffs	who	sought	a	declaratory	judgment	as	to	their	rights	

to	 use	 a	 right	 of	 way	 could	 not	 have	 acquired	 rights	 pursuant	 to	 subsection	

3031(2)	 because	 their	 lots	 were	 not	 shown	 on	 a	 1969	 subdivision	 plan	 that	
14	

depicted	 the	 right	 of	 way,	 and	 their	 deeds	 did	 not	 reference	 the	 1969	 plan.		

Tisdale,	 2013	 ME	 95,	 ¶¶	 7,	 12,	 81	 A.3d	 377.	 	 Thus,	 rather	 than	 affirmatively	

holding	that	section	3031	applies	in	its	entirety	to	such	subdivision	plans,	we	

determined	that	the	plan	at	issue	in	that	case	did	not	meet	the	requirements	of	

subsection	3031(2).		Id.			

	     [¶22]		If	we	now	were	to	apply	subsection	3031(1)	and	the	entirety	of	

subsection	3031(2)	to	pre-1987	subdivision	plans,	as	Carignan	urges,	sections	

3031	and	3032	would	be	in	conflict.		Section	3032	terminates	public	rights	in	

proposed,	unaccepted	ways	if	those	rights	are	not	utilized	and	the	ways	are	not	

accepted	 by	 the	 town	 within	 fifteen	 years	 after	 the	 date	 of	 recording	 or	 by	

September	 29,	 1997,	 whichever	 comes	 later.	 	 23	 M.R.S.	 §	 3032(1-A)(B);	 see	

Glidden,	364	A.2d	at	1315	(stating	that	“unless	the	affected	municipality	accepts	

and	constructs	the	way	or	files	a	notice	under	section	3032(2)	.	.	.	any	incipient	

rights	in	the	way	terminate”);	see	also	Lamson	v.	Cote,	2001	ME	109,	¶	19	n.10,	

775	A.2d	1134	(citing	Glidden,	684	A.2d	at	1315)).		Subsection	3031(1),	on	the	

other	hand,	creates	a	public	right	of	incipient	dedication,	and	terminates	that	

public	 right	 if	 the	 way	 is	 not	 accepted	 within	 twenty	 years	 after	 recording.		

23	M.R.S.	§	3031(1).	
                                                                                     15	

	     [¶23]		Concurrent	application	of	these	two	provisions	would	lead	to	an	

absurd	result.		For	any	proposed,	unaccepted	way	laid	out	on	a	subdivision	plan	

recorded	prior	to	September	29,	1987,	one	of	three	public	rights	termination	

dates	 would	 apply:	 the	 later	 of	 September	 29,	 1987,	 or	 fifteen	 years	 from	

recording;	or	twenty	years	from	recording.		If,	for	example,	a	subdivision	plan	

recorded	 in	 1960	 contained	 a	 proposed	 way,	 then	 section	 3031	 would	

terminate	incipient	public	rights	in	1980,	but	section	3032	would	not	terminate	

public	rights	until	September	29,	1997.	

	     [¶24]		We	therefore	hold	that	subsection	3031(1)	of	the	Paper	Streets	Act	

does	 not	 retroactively	 apply	 to	 proposed,	 unaccepted	 ways	 laid	 out	 on	

subdivision	 plans	 recorded	 prior	 to	 September	 29,	 1987.	 	 This	 holding	

comports	with	our	jurisprudence	concerning	statutory	interpretation	as	well	

as	the	overall	purpose	of	the	Paper	Streets	Act.		The	Act	is	intended	to	be	read	

broadly	 to	 clarify	 title	 to	 old,	 proposed,	 unaccepted	 streets,	 and	 prospective	

application	 of	 subsection	 3031(1)	 serves	 that	 purpose.	 	 Public	 rights	 to	

proposed,	unaccepted	ways	recorded	prior	to	September	29,	1987,	are	clarified	

by	operation	of	section	3032	within	the	limitations	period	established	by	that	

section.	 	 Public	 rights	 to	 proposed,	 unaccepted	 ways	 recorded	 on	 or	 after	

September	 29,	 1987,	 are	 clarified	 by	 operation	 of	 subsection	 3031.	 	 Private	
16	

rights	to	proposed,	unaccepted	ways	are	clarified	by	operation	of	subsection	

3031(2),	as	well	as	the	procedure	established	in	section	3033.	

	     [¶25]	 	 By	 reading	 subsection	 3031(1)	 to	 apply	 only	 prospectively,	 the	

various	 provisions	 of	 the	 Paper	 Streets	 Act	 are	 brought	 into	 harmony.	 	 Any	

interpretation	 that	 would	 apply	 subsection	 3031(1)	 to	 apply	 retroactively	

would	yield	absurd	results.		

E.	   Public	Rights	to	Willow	Street	

	     [¶26]	 	 Because	 the	 lower	 court	 erred	 in	 its	 application	 of	 subsection	

3031(1)	to	pre-1987	subdivision	plans,	its	conclusion	that	the	incipient	public	

rights	to	Willow	Street	expired	by	1940	was	error.		Willow	Street	was	recorded	

prior	to	September	29,	1987,	and	therefore	the	public	rights	to	the	way	were	

subject	 to	 section	 3032.	 	 It	 is	 undisputed	 that	 Willow	 Street	 has	 never	 been	

accepted	 as	 a	 way	 by	 the	 town	 of	 Rumford.	 	 Pursuant	 to	 section	 3032	 it	 is	

therefore	 considered	 vacated	 as	 of	 September	 29,	 1997,	 if	 it	 was	 not	

“constructed	or	used	as	a	way.”		23	M.R.S.	§	3032(1-A)(A).		The	issue	therefore	

becomes	a	factual	one	that	hinges	on	whether	Willow	Street	was	“constructed	

or	 used	 as	 a	 way”	 so	 as	 to	 prevent	 its	 automatic	 vacation	 and	 therefore	

termination	of	the	public’s	rights	to	it	pursuant	to	section	3032.	
                                                                                     17	

	     [¶27]		Willow	Street	was	depicted	on	the	Ninth	Addition	Plan,	which	was	

recorded	on	August	4,	1920.		Dumas	alleges	that	by	the	1970s	there	existed	a	

gravel	road	over	Willow	Street	which	was	used	for	foot	and	vehicle	traffic	to	

access	the	Dumas	Parcel	for	logging	purposes.		Specifically,	Dumas	submitted	

two	affidavits	with	his	statement	of	material	facts	alleging	use	of	Willow	Street	

during	the	1970s	and	1980s.		The	first,	an	affidavit	sworn	by	Rachel	Meisner,	

alleges	that	during	the	1970s	and	1980s,	Meisner	visited	her	husband	while	he	

worked	 for	 Boise	 Cascade	 in	 an	 area	 to	 the	 south	 of	 the	 Dumas	 Parcel.		

According	to	Meisner,	Willow	Street	was	passable	by	car	and	on	foot,	and	was	

“already	 a	 constructed	 way”	 prior	 to	 her	 husband’s	 work	 there.	 	 A	 second	

affidavit,	 sworn	 by	 Brian	 Milligan,	 a	 former	 forester	 for	 Boise	 Cascade	 who	

supervised	 wood	 harvesting	 at	 the	 site,	 states	 that	 Willow	 Street	 was	 an	

existing	gravel	road	at	the	time	he	harvested	there	in	the	1970s	and	1980s,	and	

that	some	work	was	done	to	repair	the	gravel	and	add	a	culvert	in	the	1970s.		

Neither	affidavit	specifies	the	years	of	use,	nor	alleges	any	use	after	the	1980s.		

      [¶28]	 	 Rather	 than	 disputing	 Dumas’s	 allegations	 of	 the	 use	 of	 Willow	

Street	 in	 the	 1970s	 and	 1980s,	 Carignan	 objects	 only	 to	 the	 admissibility	 of	

affidavits	alleging	its	use	in	the	1970s	and	1980s.		The	trial	court	noted,	and	we	
18	

agree,	that	the	affidavits	upon	which	Dumas	relies	are	admissible.		See	supra,	

n.1.		

         [¶29]		By	contrast,	Carignan	asserts	in	her	statement	of	material	facts	that	

Willow	Street	was	never	developed	or	improved,	which	Dumas	admits	to	the	

extent	that	Willow	Street	was	not	developed	or	improved	by	the	Town	prior	to	

1940.		As	we	previously	noted,	Dumas	also	admitted	to	Carignan’s	asserted	fact	

that	“[a]t	no	time	was	there	use	or	construction	of	the	easterly	side	of	Willow	

Street	at	any	time	meaningful	to	this	cause	of	action.”		According	to	the	Ninth	

Addition	Plan,	Carignan’s	parcel	abuts	the	easterly	side	of	Willow	Street.		While	

it	seems	implausible	that	only	one	half	of	Willow	Street	was	ever	“constructed	

or	used	as	a	way,”	because	a	fact-finder	would	need	to	decide	between	these	

competing	versions	of	the	truth—whether,	at	what	times,	and	to	what	extent	

Willow	 Street	 has	 been	 used	 or	 constructed	 within	 the	 meaning	 of	 section	

3032—and	 accepting	 either	 Carignan’s	 or	 Dumas’s	 version	 of	 events	 would	

yield	different	results	pursuant	to	the	relevant	law,	there	is	a	genuine	issue	of	

material	fact,	and	summary	judgment	as	to	the	deemed	vacation	of	public	rights	

in	 Willow	 Street	 was	 improper.	 	 See	 Angell	 v.	 Hallee,	 2014	 ME	 72,	 ¶	 17,	

92	A.3d	1154.	
                                                                                     19	

F.	   Private	Rights	to	Willow	Street	

      [¶30]		In	addition	to	its	conclusion	that	the	public	retained	no	rights	in	

Willow	Street,	the	trial	court	concluded	that	Dumas	retained	no	private	rights	

in	Willow	Street	and	had	acquiesced	to	the	encroachment	of	Carignan’s	garage	

on	 any	 easement	 he	 might	 hold	 over	 the	 way,	 thereby	 abandoning	 any	

hypothetical	easement.		This	conclusion,	however,	is	supported	by	neither	the	

parties’	statements	of	material	facts	nor	an	application	of	the	law	to	those	facts,	

for	several	reasons.	

      [¶31]	 	 First,	 subsection	 3031(2)	 terminates	 private	 rights	 only	 if	 the	

“private	 rights	 created	 by	 the	 recording	 of	 the	 plan	 are	 not	 constructed	 and	

utilized	as	private	rights”	within	20	years	of	recording.		23	M.R.S.	§	3031(2).		

While	we	have	held	that	the	second	paragraph	of	subsection	3031(2)	applies	to	

pre-1987	subdivision	plans	by	reference	to	title	33	M.R.S.	§	469-A,	see	Fournier,	

2009	ME	25,	¶	24,	966	A.2d	410,	we	have	never	held	that	the	first	paragraph	

applies	to	retroactively	vest	abutting	landowners	with	a	right	of	way	over	ways	

laid	out	in	such	plans.		Even	if	subsection	3031(2)	did	apply	retroactively,	which	

we	decline	to	hold	at	this	time,	there	is	a	genuine	dispute	of	material	fact	as	to	

any	historical	use	or	construction	of	Willow	Street.	
20	

      [¶32]		Because	Carignan	alleges	that	Willow	Street	was	not	developed	or	

improved	 within	 the	 required	 time,	 which	 Dumas	 disputes,	 there	 remains	 a	

question	 of	 fact	 as	 to	 when	 Willow	 Street	 might	 have	 been	 privately	 used.		

Dumas	does	not	dispute	Carignan’s	assertion	that	the	easterly	side	of	Willow	

Street—the	 side	 abutting	 Carignan’s	 property—has	 never	 been	 used,	 but	

asserts	in	his	own	statement	of	facts	that	Willow	Street	was	used	by	loggers	for	

access	in	the	1970s	and	1980s.		Neither	party	alleges	any	private	use	of	Willow	

Street	until	the	1970s,	and	neither	party	alleges	any	use	at	all	after	the	1980s,	

with	 the	 exception	 of	 Carignan’s	 encroaching	 garage.	 	 There	 is	 therefore	 a	

genuine	dispute	of	material	fact	as	to	whether	private	use	was	made	of	Willow	

Street	to	preserve	Dumas’s	rights,	whether	by	operation	of	the	Paper	Streets	

Act	or	by	a	common	law	easement.		

      [¶33]		Further,	the	trial	court	erred	to	the	extent	that	it	found	that	Dumas	

had	abandoned	any	easement	to	which	he	might	be	entitled.		In	order	to	find	

abandonment	 of	 an	 easement,	 the	 court	 would	 need	 to	 find	 “(1)	 a	 history	 of	

nonuse	coupled	with	an	act	or	omission	evincing	a	clear	intent	to	abandon,	or	

(2)	adverse	possession	by	the	servient	estate,”	neither	of	which	is	clear	from	

the	record.		Laux	v.	Harrington,	2012	ME	18,	¶	21,	38	A.3d	318.				
                                                                                 21	

                                        III.		CONCLUSION	

         [¶34]	 	 Because	 we	 agree	 with	 Dumas	 that	 the	 court	 erred	 in	 its	

application	of	sections	3031	and	3032	of	the	Paper	Streets	Act	and	its	finding	

that	 Dumas	 had	 abandoned	 any	 easement	 to	 which	 he	 might	 be	 entitled,	 we	

vacate	 the	 court’s	 summary	 judgment	 in	 favor	 of	 Carignan	 and	 remand	 for	

further	proceedings	consistent	with	this	opinion.		

         The	entry	is:	

                            Judgment	 vacated.	 	 Remanded	 for	 proceedings	
                            consistent	with	this	opinion.	
	
	     	     	      	    	      	
	
James	B.	Haddow,	Esq.	(orally),	Petruccelli,	Martin	&	Haddow,	LLP,	Portland,	for	
appellant	Paul	R.	Dumas,	Jr.		
	
Stephean	C.	Chute,	Esq.	(orally),	South	Casco,	and	Thomas	S.	Carey,	Esq.,	Carey	
&	Associates,	P.A.,	Rumford,	for	appellee	Gloria	Carignan	
	
	
Oxford	County	Superior	Court	docket	number	RE-2013-66	
FOR	CLERK	REFERENCE	ONLY